Title: From Thomas Jefferson to John Barnes, 15 June 1799
From: Jefferson, Thomas
To: Barnes, John



Dear Sir
 Monticello June 15. 99.

I wrote you on the 26th. & 31st. of May; since which yours of May 26. is recieved. I observe what you say on the price of tobo. at the same time with your letter, I recieved one from mr Remsen of N. York, advising me on the same subject. the manufacturers there offered me 11. Cents a pound if they should like the quality, & he advised me to try 10. hhds. I accordingly directed mr Jefferson to ship him 10. hhds, to pay freight & c here, and I authorised mr Remsen to drawn on you for the little port duties. since that I am informed tobo. is rising at Richmond; that on the 9th. inst. it sold for 9.33 cash. for mine a dollar more would be given. I therefore by this day’s post advise mr Jefferson to suspend the shipment to New York, if it be not already made, & to wait a little the progress of the Richmond market. but [Browns] paper of June 6. or 7. gives us a price curr. at Philadelphia quoting old James river tobo. @ 13. D. what does this mean?—your statement of our accounts has enabled me to correct mine, which has been done accordingly. I yesterday drew on you in favor of Dr. David Jackson for 205. D 58 c and this day in favor of George Jefferson & co. or order for 800. Dollars all payable the 5th. & 7th. July. not having any stamped paper, and there being no deposit within 20. or 30. miles of me, I wrote the draughts on common paper. as to that to Dr. Jackson (which was payable to himself only) it will make no odds. but as to the other, as it may occasion difficulty with the purchaser, I informed mr Jefferson I would try to get a stamp & send him a 2d. draught for the same sum. whichever is presented you will be pleased to consider as genuine.Dr. Bache left us the 13th inst. I suppose he will be with you by the time you recieve this. he has made an excellent purchase of a farm here. 60 acres for about 6. Dollars per acre. I am with great esteem Dr. Sir
Your friend & servt

Th: Jefferson

